254 S.W.3d 926 (2008)
Earl B. STANLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68196.
Missouri Court of Appeals, Western District.
June 17, 2008.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO and Jayne T. Woods, Esq., for respondent.
Before DIV IV: HOWARD, C.J., LOWENSTEIN and WELSH, JJ.

ORDER
PER CURIAM.
Earl B. Stanley appeals the denial of his Rule 29.15 motion asserting ineffective assistance of appellate counsel. Stanley was convicted, after a jury trial, of one count of first-degree child molestation and one count of first-degree statutory sodomy. He was sentenced to a term of fifteen *927 years and thirty years, respectively, the sentences to run concurrently. This court affirmed the judgment on direct appeal, and, after an evidentiary hearing, the motion court denied Stanley's Rule 29.15 motion.
Stanley asserts that his appellate counsel was ineffective for failing to raise as error the exclusion of certain evidence relating to prior acts of the victim. After a review of the record, this court concludes that the evidence was properly excluded at trial and appellate counsel cannot be held to have been ineffective for failing to raise a frivolous claim. The motion court did not clearly err in denying Stanley's Rule 29.15 motion. A lengthy opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum of the court's analysis.
Judgement affirmed. Rule 84.16(b).